Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.

Election/Restrictions
Claims 1 - 3, 5 - 11, 14 - 17 and 19 - 35 are allowable. The restriction requirement between the species, as set forth in the Office action mailed on 3/11/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/11/2021 is withdrawn.  Claims 3, 8, 29 and 30 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 - 3, 5 - 11, 14 - 17, 19 - 35 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The best prior art found to record are Dehe et al. (U.S. No. 2015/0101395 A1) and Tsai et al. (U.S. No. 2016/0091378 A1) which teach the claimed invention however fail to disclose the limitations of “…a control device configured to perform a plurality of driving sequences, wherein each driving sequence of the plurality of driving sequences is performed by driving the deflectable structure at a first point in time to cause the deflectable structure to move into a defined position in which the deflectable structure mechanically contacts a supporting structure or electrode…”, “…to store a plurality of the determined movement characteristics corresponding to the plurality of driving sequences, wherein each of the determined movement characteristics represents a frequency of an entire corresponding underdamped response of the deflectable structure, wherein the underdamped response begins a time that the deflectable structure leaves the defined position to a time when the deflectable structure reaches a rest state, or the underdamped response begins from a time that the deflectable structure leaves the rest state to a time when the deflectable structure reaches the defined position, to compare a first determined movement characteristic of the plurality of the INF 2017 P 50803 USPage 2 of 14determined movement characteristics with a second determined movement characteristic of the plurality of the determined movement characteristics, and to determine an atmospheric property in the housing based on the comparing” in combination with all the remaining limitations of the reference chamber for a fluid sensor as required by the independent claims 1, 24, 33 and 34.  
Hence the prior art of records fail to teach the invention as set forth in claims 1 - 3, 5 - 11, 14 - 17, 19 - 35 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s responses of 08/25/2022 pp. 13 – 14 and 07/27/2022 pp. 11 - 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861